WILLIAM RONALD DOLAN, CPA, Special Administrator for the Estate of ROSALINDA ITURRALDE and MIGUEL FUNES ITURRALDE, aka MIKE I. FUNES, Successor Personal Representative for the Estate of ARTURO C. ITURRALDE, Plaintiffs-Appellants, Cross-Appellees,
v.
HILO MEDICAL CENTER, a Hawai`i Non-Profit Corporation, HAWAI`I HEALTH SYSTEMS CORPORATION, a Public Benefit Corporation, STATE OF HAWAI`I, Defendants-Appellees, Cross-Appellants and MEDTRONIC SOFAMOR DANEK, USA, a Tennessee Corporation Licensed to do Business in Hawai`i, and ROBERT RICKETSON, M.D., Defendants-Appellees.
No. 28792.
Intermediate Court of Appeals of Hawaii.
April 12, 2012.
On the motion:
Edmund Burke, John Reyes-Burke, David Y. Suzuki, (BURKE McPHEETERS BORDNER & ESTES), and Murray Levin, (PEPPER HAMILTON LLP), for Defendant-Appellee, MEDTRONIC SOFAMOR DANEK USA, INC.
By: Nakamura, Chief Judge, Fujise and Leonard, JJ.

ORDER DENYING MOTION FOR RECONSIDERATION
Upon consideration of Defendant-Appellee Medtronic Sofamor Danek, USA, Inc.'s April 9, 2012 Motion for Reconsideration of the Intermediate Court of Appeals' Opinion filed on March 30, 2012, and the records and files in this case,
IT IS HEREBY ORDERED that the motion is denied.